Citation Nr: 0216523	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  95-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Revocation of the forfeiture of VA benefits (except insurance 
benefits) under the provisions of 38 U.S.C. § 6103.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 until 
April 1944, when he was captured and executed by enemy 
forces.  The appellant is the veteran's widow.

The complete procedural history of this matter is long and 
complicated.  To the extent that a discussion of the remote 
procedural history is required, it will be provided below.

This matter was last before the Board of Veterans' Appeals 
(the Board) in April 2001, following a remand from the United 
States Court of Appeals for Veterans Claims (the Court).  The 
Court had vacated a January 1997 decision by the Board which 
found that the appellant had not submitted new and material 
evidence that was sufficient to reopen a claim for revocation 
of forfeiture of VA benefits, previously denied by the Board 
in May 1991.  Upon its April 2001 review, the Board remanded 
the appellant's claim to the VA Regional Office in Manila, 
Philippines (the RO) for readjudication under the rulings of 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and the Court 
in Trilles v. West, 13 Vet. App. 314 (2000).  

In September 2001, the RO again denied the appellant's claim 
based upon a finding that new and material evidence which was 
sufficient to reopen the previously denied claim had not been 
submitted.  A supplemental statement of the case was issued 
by the RO in May 2002.  The case was returned to the Board 
for further proceedings.



FINDINGS OF FACT

1. By decision of March 1988, the Board determined that the 
appellant, under the provisions of 38 U.S.C.A. § 3503(a) [now 
38 U.S.C.A. § 6103(a)], had forfeited all accrued or future 
gratuitous benefits under laws administered by the VA.  By 
decision of May 1991, the Board determined that the appellant 
had not submitted new and material evidence to reopen a claim 
for revocation of the forfeiture of VA benefits. 

2. Additional evidence submitted since the May 1991 Board 
decision is in part not  cumulative or is, by itself, or in 
connection with evidence previously assembled, of such 
significance that it must be considered to fairly decide the 
merits of the underlying claim.

3.  The evidence of record, viewed in its entirety, 
demonstrates that the appellant made fraudulent statements in 
order to obtain VA benefits.


CONCLUSIONS OF LAW

1. The appellant's claim concerning revocation of forfeiture 
of the right to gratuitous benefits under all laws 
administered by VA is reopened.   38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§ 20.1100 (2002).

2. Based on a review of the entire record, the appellant has 
forfeited all rights, claims and benefits under all laws 
administered by VA (except laws pertaining to insurance 
benefits).  38 U.S.C.A. § 6103 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.901 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant ultimately seeks revocation of a November 1984 
forfeiture of VA benefits under the provisions of 38 U.S.C. 
§ 6103.  Her specific contention will be addressed below, but 
in essence she contends that she did not live with or hold 
herself out to be the spouse of any person after the death of 
her husband in 1944.  She has submitted numerous affidavits 
from various individuals in support of her position.  

Implicit in the appellant's presentation is the contention 
that new and material evidence has been submitted which is 
sufficient to reopen her previously denied claim.  Since as 
discussed above Board's January 1997 decision was 
subsequently vacated by the Court, the Board last denied 
reopening of the claim in May 1991.   This is the last final 
decision as to this matter.  See Evans v. Brown, 9 Vet. App. 
273 (1996) [in determining whether new and material evidence 
has been submitted, evidence presented since the last final 
denial will be evaluated].
 
The Board's initial inquiry in this matter thus is whether 
the appellant has presented new and material evidence as to 
whether she made or presented false or fraudulent information 
to VA that ultimately caused her benefits to be revoked in 
November 1984.  

For the sake of clarity, the Board will first determine 
whether VA's preliminary responsibilities to notify the 
appellant have been satisfied.  The Board will then review 
the applicable law, including the pertinent provisions 
relative to the reopening of previously denied claims.  The 
Board's analysis will follow.  




The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001)] was enacted in November 2000.  The VCAA 
expanded the duty of VA to notify the appellant and enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  VA issued 
regulations to implement the VCAA in August 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  For the purposes of this decision, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Pertinent to the issue currently on appeal, however, the VCAA 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The Board has carefully considered the record and is of the 
opinion that the provisions of the VCAA have been satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  See 
38 U.S.C. § 5103(a), as amended by VCAA.  The word 
"substantiate" is not defined in the Act.  However, in 
ordinary and customary use, by "substantiate" is meant that 
which tends to "support with proof or evidence" or 
"verify."  The American Heritage Dictionary of the English 
Language, 3rd ed. 1992 (1791).  The Explanatory Statement on 
the House version of the VCAA indicates that it was the 
Committee's intent to construe "to substantiate" as meaning 
"tending to prove" or "to support," and that information 
or evidence necessary to substantiate a claim need not 
necessarily prove a claim.  All the information need to is 
support a claim or give form or substance to it.  See 
Explanatory Statement on H.R. 4864, as amended, 146 Cong. 
Rec. H9912, H9914 (Oct. 17, 2000).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to a claimant 
describing evidence potentially helpful to the claimant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

The Court has recently held that 38 C.F.R. § 3.159(b), 
pertaining to VA's duty to notify claimants, includes claims 
to reopen.  See Quartuccio, supra.  The notice provisions 
found in the VCAA are therefore applicable to cases such as 
this in which the issue revolves around finality and new and 
material evidence. 

Through numerous Statements of the Case, the appellant has 
been repeatedly advised of the law and regulations pertaining 
to revocation of forfeiture of VA benefits under 38 U.S.C.A § 
6103.  Further, although the Board's January 1997 decision 
has been vacated and remanded to the Board, it nonetheless 
remains a matter of record.  That decision reviews the 
evidence in light of the applicable law.  The Board's April 
2001 remand contains a thorough discussion of the history of 
the case, what evidence was then of record, and what 
additional development was needed.  Most recently, by letter 
from the RO dated in July 2001, the appellant was 
specifically informed that in order to have her claim 
reopened, she would need to submit evidence bearing upon the 
issue under consideration.  The RO made it abundantly clear 
that it was the appellant's responsibility to identify or 
submit such evidence to the RO.  

It is clear that the appellant has been fully informed of the 
types of evidence which is needed to substantiate her claim.  
The appellant has also been informed that it is her 
responsibility, not that of VA, to procure and submit to VA 
such evidence.  It is equally clear that she is fully aware 
of what is required and of her responsibility in this 
connection.  Indeed, as indicated elsewhere in this decision 
she has submitted numerous affidavits in an attempt to 
substantiate her claim.

In this matter, therefore, the appellant has been notified of 
what evidence is required to substantiate her claim, all 
relevant evidence has been obtained and there appears to be 
no further substantiating evidence which has not been 
obtained.  Further notification is not warranted under these 
circumstances.   

Duty to assist

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  The 
Board additionally observes that the appellant has identified 
no existing unobtained evidence as possibly being new and 
material.  The Board is not aware of any specific evidence 
pertaining to the pending claim which exists and which has 
not been obtained, and the appellant and her representative 
have pointed to none. 

The Board additionally observes that the appellant has been 
accorded ample opportunity to present evidence and argument 
in support of her claim.

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this case, 
have been fulfilled.    

Relevant law and regulation

Forfeiture of VA benefits  

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by VA shall forfeit all rights, 
claims, and benefits under all laws administered by VA.  
38 U.S.C.A. § 6103(a) (West 1991); compare 38 U.S.C. § 
3503(a) [predecessor provision].  The language of section 
6103 plainly states that a person who commits fraud in 
connection with his or her claim or award of benefits, loses 
all rights, claims, and benefits.  See also Trilles v. West, 
13 Vet. App. 314, 322 (2000). 

According to the implementing regulation, fraud is any act 
committed when a person knowingly makes or causes to be made 
or conspires, combines, aids, or assists in , agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
VA (except laws relating to insurance benefits). After 
September 1, 1959, any person who commits fraud in the 
Philippine Islands, forfeits all rights to benefits under all 
laws administered by the VA, other than laws relating to 
insurance benefits.  See 38 C.F.R. § 3.901(a), (b), (d) 
(2002).

Finality and the reopening of claims by new and material 
evidence  

In general, Board decisions are final.  See 38 U.S.C.A. 7104; 
38 C.F.R. 20.1100. A final decision cannot be reopened unless 
new and material evidence is presented. Pursuant to 38 
U.S.C.A. 5108, the Secretary must reopen a finally disallowed 
claim when new and material evidence is presented or secured 
with respect to that claim. Knightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Board observes in passing that there has been a 
regulatory change with respect to new and material evidence, 
which applies prospectively to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[to be codified at 38 C.F.R. § 3.156(a)].  The appellant 
filed her claim prior to that date, so the earlier version of 
the law remains applicable in this case.

In determining whether to reopen previously and finally 
denied claims, VA must apply a sequential analysis.  See 
Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge, supra, it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances involved in a case, even where it would not be 
enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  Following 
this determination, the Board may then proceed to evaluate 
the merits of the claim.  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio. The law therefore provides that 
evidence proffered by the appellant to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim. See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

Factual background

 The record as of May 1991

As noted in the Introduction, the veteran was killed in 
service in 1944.  In a December 1951 rating decision, the 
appellant was awarded death compensation benefits, based upon 
her status as the unremarried widow of the veteran.  

In November 1959, a VA field investigation was conducted 
after receipt of information that the appellant had entered 
into a married relationship with E.D.  
In substance, the appellant informed the examiner that since 
the veteran's death, she had not lived with any other man, 
nor had she held herself out to be of any status other than 
that of the unremarried widow of the veteran.  She also 
stated that she knew of the name of E.D., and that accounts 
of her living with E.D. in housing provided by E.D.'s 
employer, as well as obtaining medical care by the employer 
were false.

In interviews with J.B., J.E., and J.J., the witnesses stated 
that the appellant had not lived with any other man since the 
death of the veteran.  However, in interviews with C.G.B., 
G.C., R.L., A.M., B.B., and M.H., the interviewees stated 
that they knew the appellant was living with E.D. in the 
latter's employer-provided housing, in the same manner as if 
they were married.  In particular, C.G.B. stated that the 
appellant was assumed by the neighborhood to be E.D.'s wife, 
because she would only be allowed to live in company provided 
housing if she were married to an employee.    

Following the conduct of this investigation, by 
administrative decision dated in January 1960, the 
appellant's dependency and indemnity compensation benefits 
were terminated on the basis that she could no longer be 
considered a unremarried widow.  

By letter dated in November 1970, the appellant sought 
restoration of her dependency and indemnity compensation 
benefits.  In due course of administrative processing of the 
claim, the RO developed the claim under liberalizing 
legislation effective January 1, 1971, which removed the 
previously existing bar to benefits in the case of a 
remarried widow upon termination of the remarriage by death 
or divorce, and in those cases where the recipient engaged in 
marital-type conduct but the conduct had terminated.  See 
Public Law 91-376.       

In May 1974, a VA field examination was conducted.  The 
appellant reported in a contemporaneously dated affidavit 
that she was then the mistress of E.D., and that they each 
had their own homes.  She added that E.D. had a legal wife, 
A.M., and that E.D. had informed the appellant of his 
marriage.  She stated that her reputation in the community 
was that of mistress to E.D., although she had represented 
herself as the unremarried widow of the veteran.    

In an affidavit, D.A. stated that he was E.D.'s co-worker and 
knew that the appellant was E.D.'s mistress.  He added that 
the relationship between E.D. and the appellant was looked 
upon by the community as illicit, as he knew that E.D. had a 
"legal wife," who was still alive.  

G.B., Sr. informed the interviewer that E.D. had lived with 
his wife, A.M., for a number of years before World War II, 
but that the couple had separated.  He added that the 
appellant was then known in the community as the mistress of 
E.D., although she held herself out to be an unremarried 
widow.  

F.M. informed the interviewer that he knew both E.D. and the 
appellant, and that the appellant was E.D.'s "life 
partner."  He added that he was aware that E.D. was married 
to A.M., but that they were separated.  He stated that E.D. 
and the appellant were then living three houses away from his 
location.

A.V. stated that he knew that E.D. was married to A.M., but 
that the appellant lived with E.D. "off and on" and that 
the appellant was known in the community as E.D.'s mistress.  

E.D. informed the examiner that the appellant was his 
mistress "at most", and that they "helped each other."  

By  decision dated in February 1975, VA determined that the 
appellant had forfeited all VA benefits on the basis that she 
had knowingly and deliberately made false and fraudulent 
statements in support of her claim to reestablish entitlement 
to VA benefits.  VA found that the appellant had lived with 
E.D. in a husband and wife relationship before and after 
January 1, 1971.  

By decision dated in February 1978, the Board found that the 
evidence submitted in connection with the appellant's 1970 
claim did not establish that she presented false evidence in 
applying for restoration of VA benefits, and ruled that the 
appellant had therefore not forfeited VA benefits.  
Examination of the Board's decision reflects that the Board 
found the 1974 field investigation substantiated the 
appellant's claim that she had not remarried, or that she was 
living with any man in a marital relationship on January 1, 
1971 or thereafter.  In its February 1978 review, the Board 
noted that the decision only related to the issue of the 
propriety of the forfeiture and it did not affect the 
question of the appellant's entitlement to restoration of 
benefits as the veteran's widow.  

The appellant thereafter sought to reinstate death pension 
benefits.  In a March 1980 letter, the appellant denied 
having any continuing marital relationship with E.D. since 
1963.  She also submitted statements from C.C.C., A.S.V, and 
a joint affidavit from B.I. and M.G.  All of the statements 
indicated that although the appellant and E.D. lived together 
as a married couple from 1951 to 1963, this relationship had 
ended and the couple had not resumed cohabitation.        

During development of this claim, a VA field examination was 
conducted in October 1980, and the appellant was interviewed.  
In her affidavit, the appellant stated that she first met 
E.D. in 1951.  She stated that they began a "common-law" 
relationship beginning in 1952.  She stated that at some 
point in 1961, she purchased her current home and moved 
there.  About that time, E.D.'s wife confronted her about the 
relationship she had with E.D., and the relationship between 
E.D. and the appellant deteriorated.  Eventually, E.D. moved 
from the appellant's home at some point in 1963 to a home 
provided by his employer in the company compound.  

The appellant denied moving in with E.D., and stated that 
from that point onward, the couple only met for trysts, and 
that they  "no longer openly lived together as husband and 
wife under one roof as in the previous years prior to 1963."  
She added that she had always been known in the community as 
his mistress or "wife number 2," but represented herself as 
the unremarried widow of the veteran.  She stated that after 
the E.D. was involved in a motor vehicle accident in 1974, 
she had not seen E.D.    

P.G., a police officer in the vicinity of E.D.'s home, was 
interviewed.  He stated that he observed the appellant and 
E.D. hold themselves out and husband and wife beginning in 
approximately 1951 or 1952 and that the couple lived together 
until sometime in 1974.  

In his interview, J.S., Sr. stated that he was a retired 
employee of the same company as E.D., and lived in company 
housing.  He observed that the appellant lived with E.D., and 
that they lived together from 1950 to 1974.  He added that 
E.D. and the appellant never attempted to conceal their 
relationship, but that they were living together as husband 
and wife, and were known in the community as "Mr. and Mrs." 
D.  
Also of record is a memorandum executed by the VA field 
examiner conducting the investigation of October 1980.  The 
memorandum reflects that the examiner conducted eight other 
interviews with named individuals residing at or near the 
appellant's home, or the house provided by E.D.'s employer.  
In substance, all eight interviewees were aware of a marital-
like relationship between the appellant and E.D.  The six 
interviewees who could provide an estimate as to when the 
relationship between the appellant and E.D. ended all placed 
the end of the relationship as not earlier than 6 six years 
prior to the October 1980 investigation, or sometime in 1974.   

The RO proposed in February 1984 that the appellant be found 
to have forfeited all rights to VA benefits because she had 
submitted fraudulent and false information in her most recent 
attempt to have her VA benefits restored.  The appellant was 
advised of this proposal and her due process rights by letter 
contemporaneously dated.  In November 1984,  forfeiture was 
declared against the appellant.  

In due course of appellate proceedings, the appellant 
submitted several statements from supporting witnesses in 
January 1987.  The affidavits are essentially the same:  
A.S.V., C.C.C., B.I., L.M., M.D., J.J., M.F., and A.S.V. all 
stated that the appellant and E.D. lived together in the 
latter's employer's company housing until 1963 and not 
thereafter, and that the appellant so lived with E.D. as his 
mistress.   

By decision dated in March 1988, the Board found that the 
evidence received since its February 1978 decision clearly 
and unmistakably showed that the appellant made fraudulent 
statements in order to obtain VA benefits and that she 
therefore had forfeited her rights to all VA benefits.  

In November 1988, the appellant submitted several affidavits 
and requested that her claim be reopened.  Affidavits from 
E.T., E.G.T., and D.B., reflect the makers' observations that 
the appellant did not live in the company-provided home of 
E.D,. and that the appellant and E.D. lived together from the 
early 1950s until 1963, at which time the couple separated.  
In her affidavit, D.B. reported that during the time that the 
appellant was the mistress of E.D., they did not live 
together.  E.G.T. stated that "sometimes" E.D. would go to 
the appellant's home, but never "up to the year of 1973."    

In January 1989, the appellant was informed by letter that 
the affidavits she submitted were not new and material.  
Subsequently that month, the appellant filed a notice of 
disagreement as to this finding.  

The May 1991 Board decision

By decision dated in May 1991, the Board found that the 
appellant had not submitted new and material evidence to 
warrant the reopening of her claim for revocation of 
forfeiture of VA benefits.  In essence, the Board determined 
that the additional affidavits submitted by and on behalf of 
the appellant were cumulative and redundant and did not serve 
to rebut previously submitted evidence against the 
appellant's claim.  

In August 1991, the appellant's motion for reconsideration of 
the May 1991 decision was denied. 

Additionally submitted evidence 

Among the evidence submitted in support of her current 
attempt to reopen her claim for revocation of forfeiture, the 
appellant submitted several affidavits executed beginning in 
July 1994 from individuals not previously identified of 
record.  In substance, the statements of P.N.A., S.L.G., 
V.M.F., E.B.S., E.O., and C.G.V. reflect the makers' 
observation that the appellant had not been observed to have 
been living with another man at her home.  

Of these affiants, E.B.S., E.O., and C.G.V. stated that they 
knew and were neighbors of the appellant and the veteran 
since before World War II.  In particular, E.O. reported that 
the appellant has been living at her present home since the 
Philippines were liberated, and that she had not been seen 
living with any other man, nor was she supported by any man.  

In March 1995, the appellant submitted a certificate from a 
municipal authority reflecting that the record of marriage 
between E.D. and his wife was destroyed during World War II.  

In March 1995, the appellant submitted an affidavit jointly 
signed by C.C. and A.I.  In substance, the affiants reported 
that they are aware of the marriage between E.D. and his 
spouse, A.M.  

By decision dated in April 1995, the RO found that the 
appellant had not submitted new and material evidence that 
was sufficient to reopen her claim for revocation of 
forfeiture of VA benefits.  The appellant appealed to the 
Board.  The subsequent procedural history of this case has 
been set forth in the Introduction above.    

In October 2001, the appellant submitted a joint affidavit 
authored by J.G.L. and E.I.M., in which the affiants related 
that the appellant had been their neighbor since 1984, and 
that she had never remarried since the death of the veteran.  
An identical affidavit was authored by G.D.E.
       
Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.
 § 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.  The Board additionally observes, however, that the 
only reason for the Court's remand by Order dated August 14, 
2000 was the issuance of the Hodge decision after the Board's 
January 1997 decision, which had relied on the later-
invalidated standard found in Colvin v. Derwinski, 1 Vet. 
App. 191 (1991).

In due course of appellate proceedings, the appellant has 
argued in substance that: (1) she has submitted multiple 
affidavits indicating that she is not presently living with, 
nor did she previously live, with E.D.; (2) E.D. is married 
to another person and has had children with his spouse, and 
(3) she is the widow of the veteran.
[See, e.g., the appellant's  substantive appeal dated June 
1995].  In various other correspondence, the appellant has 
stated that she was unaware that E.D. was married. 

Submission of new and material evidence

As noted above, the Board's initial inquiry revolves around 
whether new and material evidence has been submitted which is 
sufficient to reopen her previously-denied claim, which was 
last finally denied in a May 1991 Board decision.

The record as of May 1991 may be summarized as indicating:

1.  That beginning in November 1959, the appellant 
gave various and differing accounts of her 
relationship over the course of years relative to 
E.D.  The appellant variously informed VA that she 
had not lived with him, but that she only knew of 
his name [November 1959]; that she was the mistress 
of E.D. and such was her reputation in the 
community although she represented herself as the 
unremarried widow of the veteran [May 1974]; that 
she never had a continuing marital relationship 
with E.D. [March 1980]; and that she first met E.D. 
in 1951 and began living with him in 1952, and that 
this living arrangement continued until 1963, when 
they ceased living as "husband and wife under one 
roof" [October 1980]; 

2.  That various affiants and witnesses provided 
statements to the effect that the appellant had not 
lived with any other man since the death of the 
veteran.  These included the affidavits of  J.B., 
J.E., and J.J. [November 1959]; 

3.  That various affiants and witnesses provided 
statements to the effect that the appellant had 
lived with E.D. in a marital-like relationship 
beginning at some point after the death of the 
veteran, and that the appellant lived with E.D. in 
the latter's employer-provided housing, and held 
herself out to be the spouse of E.D. on occasion.  
These included C.G.B., G.C., R.L., A.M., B.B., M.H. 
[November 1959]; F.M., indicating that the 
appellant was E.D.'s "life's partner" [May 1974]; 
P.G. and J.A.S. Sr., indicating that the appellant 
and E.D. held themselves out to be married 
beginning in approximately 1951 and continuing 
until 1974 [October 1980];

4.  That various affiants and witnesses provided 
statements to the effect that although the 
appellant admitted to living with E.D., she had 
held herself out to be the latter's "mistress".  
These included: D.A., G.B. Sr., A.V., E.D. [May 
1974]; C.C.C., A.S.V., B.I. and M.G. [March 1980]; 
A.S.V., C.C.C., B.I., L.M., M.D., J.J., M.F., and 
A.S.V. [January 1987]; E.T., E.G.T., D.B. [November 
1988].

Examination of the Board's May 1991 decision reveals that the 
principal factual finding upon which the claim to reopen was 
denied was that the appellant had submitted fraudulent 
statements in order to obtain VA benefits, and that the 
additional affidavits submitted by and on behalf of the 
appellant did not serve to refute that conclusion.  

Evidence submitted in support of the appellant's current 
attempt to reopen her claim includes the March 1995 
submission of the certificate of marriage between E.D. and 
his wife, issued by a municipal authority and the March 1995 
affidavit jointly signed by C.C. and A.I. attesting to the 
makers' knowledge of the marriage between E.D. and A.M.  
Because such evidence was not previously of record, it is 
"new."  However, this evidence has no direct or tangential 
relevance to the core issue in this matter:  i.e. whether the 
appellant made fraudulent statements to VA regarding her 
living arrangements in order to obtain death pension 
benefits.  As such, this evidence is not material.

However, after review of the affidavits and statements of 
P.N.A., S.L.G., V.M.F., E.B.S., E.O., and C.G.V., the Board 
concludes that these are new and material.  When presumed 
credible for the limited purpose of ascertaining whether the 
claim should be reopened, (i.e., without recourse to or 
review of any other evidence of record), the essential tenor 
of these submissions indicate that at the time the appellant 
sought reinstatement of her VA death pension benefits 
following the Board's 1978 decision, she  was not known in 
the community to have been living with another man at her 
home, and therefore did not misrepresent her status up to and 
including November 1984, when forfeiture of benefits was 
declared against her.  

Under both the Hodge test and the criteria set forth in 38 
C.F.R. § 3.156(a), these statements were not previously of 
record, and presuming their credibility for the limited 
purpose of reopening, see Justus, they could present a more 
complete picture of the circumstances of the appellant's 
living arrangement.  See Hodge, supra [new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding a claim, 
even where such evidence would not be enough to convince the 
Board to grant a claim].    

Accordingly, since new and material evidence has arguably 
been presented, the appellant's claim is reopened.

Inquiry as to the necessity of additional development

The Board has reopened the appellant's claim and is 
considering moving forward to discuss the claim on its 
merits.  Before doing so, however, the Board must consider 
certain procedural concerns.  First, there is the case of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that when the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  The second concern, 
which has been alluded to above in connection with the 
Board's VCAA discussion, involves the statutory duty to 
assist, which comes into play at this juncture.    

(i.)  Bernard considerations

The RO denied the appeal based on its perception that new and 
material evidence 
was lacking. The Board is now considering the appeal on a 
different basis than that used by the RO.  Under this 
circumstance, the Board has considered whether the appellant 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The record reflects that the appellant has consistently 
maintained that she did not misrepresent her married status 
to the community, including up to the time that forfeiture of 
benefits was declared against her in November 1984.  This is 
the central issue in this case.  Stated alternatively, the 
appellant has not, and never has, focused upon the issue of 
whether she has submitted new and material evidence.  In 
essence, the appellant has always presented evidence and 
argument based on the merits of her claim.  She has proffered 
numerous affidavits, statements and her own letters in 
support of the claim, without regard to the question of 
reopening.  It is clear that the appellant is aware of the 
law and of what evidence is needed.  Additional notification 
is not required under these circumstances.  In addition, the 
position of the RO with respect to this claim has been made 
abundantly clear over the course of many decades.  Remanding 
the case to the RO for still more adjudication would, under 
the circumstances here presented, serve no useful 
purpose and would only serve to further delay final 
resolution of a case which has lingered unresolved for many 
years.  In this connection, the Board is not only concerned 
about the amount of time it has taken to see this case 
through the adjudication system but also the appellant's 
advancing age.  

Under the circumstances here presented, deciding the claim 
without forwarding it to the appellant for further comment, 
evidence or argument and/or to the RO for additional 
readjudication does not prejudice the appellant.  Cf. Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994).  The Board is of the 
opinion that the appellant has been accorded ample 
opportunity to fully present her claim on the merits, and she 
in fact has done so.  Further procedural development would be 
a useless exercise which would not serve the interests of 
this appellant or of veterans of the Armed Forces of the 
United States who served their country faithfully and who are 
awaiting resolution of their claims.  Cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).     

(ii.)  VA's statutory duty to assist

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002).

In this case, as discussed above the appellant has been given 
ample opportunity to present evidence in support of her 
claim.  The Board is aware of no existing additional relevant 
evidence.  Accordingly, VA's duty to assist the appellant has 
been satisfied.


(iii.)  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion on the merits

The appellant's right to receive VA benefits was forfeited in 
November 1984 because it was determined that she submitted 
false statements and affidavits to the effect that she was an 
unremarried widow of a deceased veteran.  The issue currently 
before the Board is whether such forfeiture was proper.  

A review of the factual background of this case reveals that 
the appellant has submitted numerous statements on her own 
behalf, as well numerous affidavits of others, all to the 
effect that she did not commit fraud concerning her claim for 
VA death benefits.  The central issue thus revolves around 
ascertaining the credibility of the appellant and the 
witnesses who have proffered various accounts of the 
appellant's relationship with E.D.  In this regard,  because 
the claim has been reopened, the presumption of credibility 
no longer applies.  See Justus, supra.

It is the Board's responsibility to determine the credibility 
and probative value of the evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited therein 
[holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence."]. 

The determination of probative value is not a matter calling 
for the mere numerical calculation of witnesses who present 
either a view prevailing for or against a claimant.  Instead, 
the Board must comply with its fundamental responsibility to 
evaluate the probative value of all evidence.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In the evaluation of evidence, the Board may 
properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of 
the veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

The Board further observes that although it must evaluate all 
evidence of record, it may consider whether self-interest may 
be a factor.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); Pond v. West, 12 Vet. App. 341, 345 (1999). 

Having evaluated the reopened claim in this light, the Board 
is of the opinion that there are two highly probative witness 
statements:  the October 1980 account of police officer P.G. 
and the October 1980 statement of J.A.S., Sr.  The factual 
background surrounding the taking of these statements and the 
position of the witness in their respective communities 
strongly supports a finding of their credibility.

As to P.G., he is a police officer in the vicinity of E.D.'s 
home.  In such an official capacity, it can be expected that 
he would be (1) credible in his reports as a public official 
and (2) in a position to be cognizant of the activities, 
relationships, and controversies of the neighborhood where he 
performed his duties.  The former factor is especially 
noteworthy, as it demonstrates that, apart from all the other 
witnesses of record, P.G. has no apparent motive to lie.  As 
to the specific and critical facts, P.G. observed that 
beginning at some point as early as 1951 and continuing until 
1974, the appellant and E.D. held themselves out to the 
public as husband and wife. 

J.A.S.'s account is deemed highly probative because he was a 
co-worker of E.D., and lived in company-sponsored housing, as 
did the appellant and her paramour E.D.  Of critical import 
to this case, J.A.S. provided information indicating that the 
appellant and E.D. held themselves out to be "Mr. and Mrs. 
D.," which cannot be construed as anything but indicative of 
a marital relationship.  Indeed, when J.A.S.s' account is 
juxtaposed with the November 1959 statement of C.G.B. 
(i.e., that the appellant and E.D. were holding themselves 
out as married while living in company-sponsored housing, 
because a marital relationship was required for couples to 
live in those quarters), the clear and unmistakable 
conclusion is that the appellant lied about her living 
arrangement up to at least the time of 1974.  

Although the accounts of these two affiants are deemed highly 
credible above all other evidence, review of the entirety of 
the record indicates that the appellant has long 
misrepresented her status and her relationship to E.D. in an 
effort to secure VA pension benefits.  The appellant's widely 
divergent accounts are striking, and have changed with the 
passage of time.  As reviewed above, in November 1959, the 
appellant stated that she only knew of E.D.'s identity.  
However, as of March 1980, the appellant had changed her 
representation to indicate that she met E.D. in 1951 and 
began living with him in 1952.  Additionally, it is apparent 
that such relationship continued until at least some time in 
1974.  

Thus, apart from the various other accounts of records from 
individuals with no apparent motive to lie, the appellant's 
own account of when she met and began living with E.D., as 
well as the term of such relationship, is laden with 
misrepresentation throughout the record before VA.  In short, 
the appellant, as has been shown throughout the course of her 
claim, has repeatedly, clearly, and unmistakably lied about 
her living arrangements with E.D.

The Board has considered the other witness statements of 
record, which have been provided by the appellant and which, 
not surprisingly, are favorable to the appellant.  The Board 
accords these statements, the origins of which are obscure, 
little weight of probative value.  For reasons explained 
above, the Board finds the accounts of P.G., J.A.S and C.G.B. 
as being the most worthy of credibility as in tandem, as they 
represent the most common-sense and persuasive view of the 
record as a whole.  

In summary, the Board concludes that a preponderance of the 
evidence of record demonstrates that the appellant knowingly 
and fraudulently misrepresented material facts concerning her 
living arrangements in order to retain VA death benefits.  
Revocation of VA benefits under such circumstances is proper.  
See 38 U.S.C.A. § 6103; 38 C.F.R. § 3.901.  The appeal is 
denied.     


ORDER

Revocation of forfeiture of VA benefits (except insurance 
benefits) is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

